In an action to recover damages for false arrest, assault and malicious prosecution, the defendant appeals from an order of the Supreme Court, Nassau County (Kutner, J.), entered June 28, 1984, which granted the plaintiff’s motion to restore the case to the Trial Calendar.
Order affirmed, without costs or disbursements.
*368Special Term acted properly in restoring the instant action to the Trial Calendar in view of the defendant’s failure to establish that the alleged oral settlement between the parties complied with the requirements of CPLR 2104. Under that provision, an oral settlement between the parties or their counsel will be enforceable if made in open court. Moreover, the agreement reached in open court must have definite terms, and, at the very least, must be entered in the minute book of such a proceeding (see, Matter of Dolgin Eldert Corp., 31 NY2d 1; Graffeo v Brenes, 85 AD2d 656). Herein, the mere entry on the clerk’s docket card indicating that the case was settled, in and of itself, is insufficient to satisfy CPLR 2104. Mollen, P. J., Mangano, Gibbons and Niehoff, JJ., concur.